Earl Warren: Number three, Dean Rusk, Secretary of State Appellant versus John Henry Cort. Mr. Doolittle.
J. William Doolittle, Jr.: Mr. Chief Justice, may it please the Court? This is another expatriation case. Appellee Joseph H. Cort was denied a passport by the Secretary of State on the ground that he had expatriated himself under Section 349(a)(10) of the Immigration and Nationality Act of 1952 by remaining outside of the jurisdiction of the United States in time of national emergency for the purpose of evading military service. When the case was here last Spring, this Court decided that the District Court had jurisdiction to entertain appellee’s suit for a judgment declaring that he is a citizen and enjoining the Secretary from denying him a passport on the ground that he is not and the Court held that Section 360 (b) and (c) of the Act did not provide the exclusive procedure by which he could attack an administrative determination that he was not a citizen. The Court ordered the merits of the case reargued and so today there is squarely presented for decision the constitutionality of Section 349 (a)(10), which is the statutory successor to Section 401(j) of the Nationality Act of 1940, whose constitutionality is at issue in the Mendoza-Martinez case just argued. The facts are essentially undisputed. Cort was born in Boston in 1927. On turning 18 in 1945 he registered under the regular Selective Service Act and shortly thereafter was classified 4(f). He later registered under the Universal Training and Service Act of 1948 and under that Act was classified 3(a) and subsequently 2(a). Then he attended the Yale Medical School from, which he received the MD degree in 1951, June 1951. Shortly prior to graduation in May 1951, he registered under the Doctors Draft Act. In that same month, May 1951, he departed for England to accept a research fellowship at the University of Cambridge. In September 1952, while he was still in England on that fellowship --
William J. Brennan, Jr.: May I ask Mr. Doolittle did he have to [Inaudible]
J. William Doolittle, Jr.: He was required to obtain permission. It appears that there was a little bit of confusion in his mind at this time. The time for him to register had not yet arrived when he registered. You see he left actually before graduation, before he was an MD. He got the -- he discussed the matter with the local draft board, also discussed it with the draft advisor at Yale.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: Yes, the problem that he had and his draft advisor at Yale, who was a member and the faculty, advised him that he was sure this would be all right and at the local board in New Haven with which he had registered was fully advised. Now there is a bit of a problem in that he -- his registration was actually with -- his registration, his regular registration under the regular draft was with a Board in Brookline, Massachusetts, which was not informed of this, but we do not regard that as bearing on his intention in leaving.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: His departure --
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: That's right Your Honor, we don't contend otherwise. As I say in 1952 September, while he was still in England, he was classified by his local board in Massachusetts as 1 A medical. Later in that same year he received an offer of a position as an instructor in physiology at Harvard Medical School. In December of 1952, he wrote a letter to the authorities at Harvard accepting the position and indicating that he had obtained transportation to return to Massachusetts, to the United States in June 1951, excuse me, in June 1953 and that he would be prepared to start work in July or August at the medical school. On the same day, he wrote to the Massachusetts Medical Advisory Committee, which was an organ that was assisting the draft boards in their operations under the Doctors' Draft Act. He wrote back to the committee, requesting a deferment from military service on the ground that his teaching position at Harvard would be essential. However, the authorities at Harvard, after considering the question, decided that the teaching position could not be justified as essential and they notified the Massachusetts Advisory Committee of that fact and they also notified Mr. Cort. Thereupon the advisory committee recommended to the Selective Service Authorities, that Cort be considered available for active military service. And in February 1953, Cort was sent a notification by his home draft board that his request for deferment had been rejected and ordering him to report for a physical examination either at home or at an examining facility at Frankfurt Am Main in Germany. Cort received this order, but he failed to obey it. During the Spring of 1953, Cort exchanged several letters with the authorities at Harvard who --
William J. Brennan, Jr.: That was before at that time.
J. William Doolittle, Jr.: At that time he was in England at Cambridge, yes sir.
William J. Brennan, Jr.: He was told to report I Germany?
J. William Doolittle, Jr.: He was told to report either at home or in Germany for a physical examination. In the Spring of 1953 Cort and the authorities at Harvard exchanged several letters. The authorities at Harvard noted the desperate need of the military services for physicians and explaining why they couldn't hold his position to be essential. They suggested perhaps he might wish to seek a military commission. Cort ended the correspondence with Harvard in 1953 with the statement that his application for a position would have to remain on file. In June 1953, the local draft board again ordered Cort to report for a physical, this time at home. Then in July it ordered him to report for a physical in Germany. Then in August 1953 it ordered him to report for induction at home. Cort received each of these orders and failed to obey each of them. Approximately one year later, in August 1954, upon the failure of the British Government to renew his residence permit, Cort traveled to Czechoslovakia where, in his words, he took political asylum. He did not travel on a valid American passport because his passport expired in 1952 and he did not get it extended. He was admitted to Czechoslovakia as a stateless person, presumably on his own representation to that effect. Now later this same year, 1954, he was indicted in the District of Massachusetts for failing to report for induction into the armed forces as ordered and that indictment is still pending. On taking up his residence in Czechoslovakia, Cort was employed by the Institute for Cardiovascular Research, which is an organ of the Ministry of Health of the Czechoslovak Government. He lived in Prague with his wife and his two children were born in Czechoslovakia during that period. I might note at this point that his two children are American citizens and as far as I can determine not Czechoslovak citizens. Almost five years later, in April 1959, Cort applied for an American passport at Prague. Six months later this application was denied by the State Department on the ground that Cort had expatriated himself under Section 349(a)(10) of the 1952 Act, and this finding was affirmed by the department's Passport Board of Review after a hearing in December 1959. Thereupon Cort instituted this suite against the Secretary of State for declaratory judgment and an injunction in March 1960. A three-judge court was convened to hear his constitutional arguments and in October 1960 the court issued its decision, in which it held first, that the government was required to prove that Cort had committed an expatriating act by clear, convincing and unequivocal evidence. That the government had met that burden in demonstrating that Cort's purpose in remaining outside of the United States had been for the purpose of evading military service. However, the court held that Section 349(a)(10) of the Immigration and Nationality Act of 1952 is unconstitutional, feeling compelled so to hold as a result of this Court's opinions in Trop against Dulles. This case is here on direct appeal by the Secretary of State. I might add just as a footnote before I proceed to my argument that in fact a passport was issued to Mr. Cort by the State Department, in January 1961, but he has not yet returned to United States. Now we submit first that there is no question, but that Cort committed the act, that Section 349(a)(10) makes an expatriating act and the only factual issue as to which there was any disputes, the three-judge District Court unanimously found and I quote, “We are convinced that his purpose was to avoid service in the armed forces. The appellee does not in his brief at least seem seriously to challenge this finding.” We don't believe that there is any basis for challenging and as I said in December 1952, Cort conveyed to the authorities at Harvard his plans to return including the fact that he had obtained transportation to return.
William J. Brennan, Jr.: May I ask Mr. Doolittle [Inaudible] issued a passport in January 1961?
J. William Doolittle, Jr.: Yes sir.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: Well it issued under the requirement of the decision of the District Court and we sought a stay of that decision in this Court and we were denied it, so we were required to issue him a passport.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: Well its premise of course on the decision of the District Court, which we've been unable to get a stay, which not only requires us to issue a passport, but declares him to be a citizen, the department was doing nothing of what it was required to do.
Potter Stewart: And so far as [Inaudible] so far as you know he is still in Czechoslovakia?
J. William Doolittle, Jr.: As far as I know Your Honor.
Potter Stewart: Although since, what more than a year he has been…
J. William Doolittle, Jr.: Almost two years he is been able to come.
Potter Stewart: Been able to come to this country.
J. William Doolittle, Jr.: Yes.
Potter Stewart: Didn't his wife in 1959 try to make arrangements for him and try to make a -- negotiate an agreement under which he could come?
J. William Doolittle, Jr.: She returned to the United States in I believe it was 1958 perhaps 1959 and did negotiate with Selective Service Authority, the Department of Justice and State Department trying to workout something, actually with the army as well to perhaps obtain him a commission or something, but all of this led to nothing.
Speaker: Is the draft of that is still pending?
J. William Doolittle, Jr.: Yes sir it is.
Potter Stewart: And of course the statute of limitations is total?
J. William Doolittle, Jr.: That's right, for his absence from the country.
Potter Stewart: But that --
William J. Brennan, Jr.: Did the children [Inaudible]
J. William Doolittle, Jr.: Yes Your Honor.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: No that's derived from his wife's citizenship.
William J. Brennan, Jr.: Were they born after United States [Inaudible] Act?
J. William Doolittle, Jr.: Yes sir, but her citizenship alone is sufficient to acquire for them American citizenship. There are certain requirements, which I assume have been fulfilled in order for this to be the case. I might say she has to have lived ten years in the United States of which five were after the age of 14. Now from the fact of the record that we can tell about her, I'm quite sure that, that was the case with Mr. Cort. I was covering the -- in very summary form the basis for the government's contention that there is no question, but that Mr. Cort did commit the expatriating act. As I say, in December 1952 he indicated that he had already made plans and arrangements for transportation to return in June 1953 and on the same day, this is the 29th of December in 1952, knowing his service obligation, having been informed that he was classified 1 A medical he sought a deferment. Now in February 1953 when that deferment was denied and he was ordered to report when he saw that he in fact was going to be called upon to fulfill his obligations, then suddenly everything changed and from then on he made it quite clear that he had no intention whatever of coming back and we submit that this series of circumstances could not be more clear. Now he has suggested a number of reasons why he allegedly remained in England. For one thing he suggests that he believes the -- he believed at that time that the induction order was not issued in good faith. Now we submit that the circumstances under which, as he well knew the induction order, or I should say originally the order to report for a physical was issued, there could be no question of its good faith. He had applied for a deferment on the ground of the essentiality of his perspective employment. He knew that the Harvard authorities in good faith denied the essentiality of the position and we submit the procedure from there on was so clearly regular that he was then -- his deferment was denied, he was ordered to report. There could be no question, no serious questions as to the good faith with which the orders were issued. He also contended that he didn't want to go back because he was afraid he would persecuted for his political associations, but up until the time he received the notice to report for a physical examination, he intended to go back whatever the consequences might be. He also said that he thought that his physical disabilities under which he had originally been classified 4F back in 1945, would be such as to render him ineligible for military service. However, he must have known the doctors were not being held to as high standards as others and in any event the best way to find out would have been to report to the physical and get that determined. Appellee rests primarily on the challenge to the constitutionality of the statute which of course is the ground on which the government brought the case here. Now this challenge presents substantially the same questions as those involved in the Mendoza-Martinez case because Section 349(a)(10) is virtually identical to Section to 401(j) of the 1940 Act, slightly updated by the adding of the Air Forces to the Land and Naval Forces. The only notable difference is the addition in 1952 of the provision that if a person failed to comply with the compulsory service laws his absence from the United States is presumed to be for the purpose of evading military service. However, that presumption is not involved in this case. The District Court's decision was reached solely on the basis of the evidence actually in the case and the government does not rely on the presumption at all. I would like to address myself to one way in which this case does differ from the Mendoza-Martinez case, and that is the fact that Cort lacks alternative citizenship, that is that if he is expatriated under Section 349(a)(10), he will be without citizenship in any country. I might note at the outset that in the government's view this fact has no bearing on applicability of the statute, the underlying problem with which the statute sought to deal is present whether the invader has alternative citizenship or not, and Congress evidenced no intention whatever in its own deliberations that the statute should be limited to one classification of citizens or another, the benefit shall be of course to citizens who are subject to the draft. We do submit that whatever difference it may make that Cort does not have an alternative citizenship. The difference is more theoretical than real and it certainly is not a difference of constitutional proportions. Whatever banishment may have involved in Roman times, whatever outlawry may have involved in the middle ages, we submit that there is not the remotest basis for comparing those conditions with statelessness in the civilized world of today. Many studies, as both sides have pointed out, have been made in recent years on the problem statelessness, stemming largely from the problems of mass denationalizations in Europe, the problems of refugees and what not. But there is nothing in any of these studies to indicate any probability whatsoever that persons who lose their statelessness -- lose their American citizenship could become stateless persons, will in fact suffer serious hardship as a results of that stateless. Quite the contrary as a result of this increased interest in the problem of statelessness brought about not because of individuals like Mr. Cort, but by the problems of mass refugee migrations, significant efforts have been made by both national governments and international organizations to alleviate such problems as do remain in this area. We submit that this is where the problem belongs in the political organs of government and not in courts.
Hugo L. Black: What would be his status here in this country?
J. William Doolittle, Jr.: He would --
Hugo L. Black: What would be his status here in this country if he is stateless and comes back later on?
J. William Doolittle, Jr.: Well I might say Your Honor, in all candor, Mr. Cort could not come back. There is a provision whereby a person who has left the country to evade the draft is excludable.
Hugo L. Black: But of course if he did come back he couldn't get privileges and immunities --
J. William Doolittle, Jr.: No citizenship that is true, that is correct, that's correct Your Honor.
Speaker: [Inaudible]
William J. Brennan, Jr.: Well if he returned of course he would be subject to the indictment that has been brought against him.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: Pardon?
William J. Brennan, Jr.: To let him into [Inaudible]
J. William Doolittle, Jr.: Well I don't know how that could be done Your Honor. He is as I say excludable absolutely under the immigration law for having left the country to evade the draft.
Hugo L. Black: When you say [Inaudible] if he came back what would happen to him, would he be deportable?
J. William Doolittle, Jr.: Yes, sir presumably.
Hugo L. Black: To where?
J. William Doolittle, Jr.: Well -- no I should say Your Honor if you were allowed to come into the country, I can't imagine the circumstances, I can't imagine the procedures under which he would be, because as I say he is excludable.
Hugo L. Black: But --
J. William Doolittle, Jr.: But if he did come back in to be tried, no there would not be a ground to deport him because he would have entered the country legally.
Hugo L. Black: So what would be his status?
J. William Doolittle, Jr.: Well he would be an alien who could not be deported.
Hugo L. Black: He would be an alien who didn't even have the privileges of an alien, wouldn't he?
J. William Doolittle, Jr.: Well I don't know any reason for supposing that Your Honor.
Hugo L. Black: Well there is certain privileges and immunities which a man has even as an alien.
J. William Doolittle, Jr.: And I suppose that he would be entitled to all of those. There is no reason for supposing that he wouldn't. An alien is described as one who is not a citizen and that perfectly describes him.
Hugo L. Black: Well then the states wouldn't have to recognize any of the privileges of immunity as a citizen.
J. William Doolittle, Jr.: Well he -- of course he does not have the privilege and immunities of the United States citizen. Now certainly as far as --
Earl Warren: Mr. Doolittle just to straighten this out, I understood you to say that he has the passport for two years.
J. William Doolittle, Jr.: Not quite.
Earl Warren: It hasn't?
J. William Doolittle, Jr.: Will be two years in January.
Earl Warren: Somewhere along that line and hasn't chosen to come back.
J. William Doolittle, Jr.: Yes.
Earl Warren: Then, I thought I also understood you to say just a moment ago that he would not be permitted to come back.
J. William Doolittle, Jr.: Well I'm talking to Your Honor -- well that's assuming that the government's position is sustained in this case.
Earl Warren: Oh.
J. William Doolittle, Jr.: Pending the litigation he -- because the stay of the District Court's order was not granted by this Court. We had to issue a passport, he could come back, but I'm assuming that statute is valid and the litigation is over.
Arthur J. Goldberg: [Inaudible] he said in his affidavit that he wanted to come back but he has not chosen to do so. He would then be an alien legally admissible to the United States with all of the rights of an alien under any result that might happen.
J. William Doolittle, Jr.: Well, Your Honor pending this litigation for all legal purposes, he is a citizen, he is declared to be a citizen by the District Court and we have not been able to stay that decision, so he can come back as a citizen.
Arthur J. Goldberg: Yes, but I'm assuming, suppose you're right here, even then he would have been legally admitted to the United States and would be an alien resident?
J. William Doolittle, Jr.: Oh yes if -- that's right. If he were allowed back in and for purposes of participating in this litigation or of serving a term for draft evasion, yes of course he could be legally admitted if that could be accomplished.
Hugo L. Black: We have pervious [Inaudible] most of the countries in the world about how we'll treat that aliens, the states have to abide by it. Would any -- would he have any of that protection from anywhere else?
J. William Doolittle, Jr.: He would not certainly have the protection of whatever rights some other country had been able to obtain for him.
Hugo L. Black: He would have no rights that an alien has from any country that has a treaty with us. He would have no rights, privileges and immunities of this country under the Fifth Amendment.
J. William Doolittle, Jr.: As a citizen that's right. He would have certainly some rights just as a resident alien. That is to say a person who is living in this country who is a resident alien is not one who can be treated with impunity by anyone. This Court --
Hugo L. Black: Their main protection, do they not come from treaty?
J. William Doolittle, Jr.: The protections are -- of course he has fewer protections than as a citizen has. Now one thing I would like to emphasize is that so far is Mr. Cort himself is concerned there is not the vaguest hint in this record that he is experiencing or would experience any hardship as a result of his status of statelessness. Czechoslovakia admitted him eight years ago as a stateless person and despite its full awareness of his status. There is no indication that it has treated him in any but the most hospitable manner. He is at all times held the position, a responsible position in a government research institute. He is continued his very extensive writings in the field of medical research. He speaks Czech fluently, as well as speaking a number of Eastern European languages. He is seen fit to have both of his of children born there. He went almost five years without seeking an American passport and he has had a passport for almost two years, but has not seen fit to exercise his rights. We submit that at least as far as Mr. Cort is concerned there is no basis for supposing that statelessness has imposed any difficulties upon him. But the more important --
Arthur J. Goldberg: You are not pleading the American citizenship with Czechoslovak citizenship.
J. William Doolittle, Jr.: No, Your Honor, but what I want to emphasize and what I am discussing here is the difference between statelessness and well, dual nationality, a person who has another citizenship. I am simply saying that, that as far as his situation is concerned it is not significantly different from one who had another nationality. Indeed, I might point out that the very circumstances that I have cited to you might very well be taken to indicate that he didn't regard a Czechoslovakian citizenship as such a very bad thing after all.
William O. Douglas: Well I don't what this has to do with the merits. He either has a legal right or he doesn't have a legal right. These equities, these so called equities you're talking about are highly relevant.
J. William Doolittle, Jr.: Well, what I'm addressing myself to Mr. Justice Douglas is the question of whether or not statelessness is in any genuine respect equivalent to be an outcast banishment and so on, but more particularly whether it's significantly different from the person who has his citizenship taken away but has no alternative nationality. But the point that you just raised is equally applicable to both persons; one who has no alternative nationality and one who has, that's my point.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: We don't know, Your Honor. I think we have a fair basis. For example, Mr. Cort's situation itself gives us some basis for knowing that here is one person at least whose situation we do --
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: Well, Your Honor, who is to know what's to be true of anyone who has nationality in another country.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: Well, Your Honor, and it also, it might be very different if he had some other nationality. You see the point that I am addressing myself to is not whether the nothingness between having an American citizenship and not but having no citizenship and having another non-American citizenship, and for that matter the United States cannot require that other country shall protect their citizens and assure them civil rights.
William J. Brennan, Jr.: [Inaudible] I have little difficulty in understanding what any body could [Inaudible]
J. William Doolittle, Jr.: But Your Honor --
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: Well, I would also suggest that we have no basis for knowing what would be the status of a dual national, who lost his American citizenship because we can't require his other nationality to protect him to give him civil rights. He may be just as badly treated in the country if his other nationality is as a stateless person, we can't do anything about it.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: Well, quite possibly it's been suggested in argument here that a state -- that a person of dual nationality would not look forward to --
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: I would not look forward to having anything but my American citizenship, Your Honor. Now, the second reason, and in my view really the most important reason why statelessness as such cannot be said to be an intolerable consequence of expatriation and I emphasize that I --
William O. Douglas: That is a permanent [Inaudible] or a variable or something.
J. William Doolittle, Jr.: If that's possible that that would about as bad as I could imagine. Whatever the hardships --
Hugo L. Black: It was possible, wasn't it?
J. William Doolittle, Jr.: In the case of the man without a country apparently. Whatever the hardships of the status of statelessness, the important point is that there is no basis for assuming that a stateless person need remain stateless indefinitely against his will. The most notable trend in the nationalization procedures of the nations of the world has been in the direction of liberality. What this means is that any person who wishes to avoid statelessness can acquire the citizenship of another state. We have shown for example, on page 54 of our brief that Mr. Cort appears to be fully eligible to acquire Czechoslovak citizenship by naturalization. The record does indicate affirmatively that he has not applied. However there is nothing to suggest that he might be turned down, if he did so. If the day should come when it could be shown that all doors to other nationalities were closed to persons who lost their American citizenship, the argument of statelessness is a too drastic consequence that might have some weight. As it is we submit that no one can complain of the hardships of statelessness who could end that status with little difficulty. Now I should like very briefly since of course the constitutional questions involved in Mendoza-Martinez are involved in this case, I should like very briefly to summarize the government's position in that case -- in this case.
William J. Brennan, Jr.: The statue is identical, is it not?
J. William Doolittle, Jr.: With the qualifications, the minor and inapplicable qualifications that I've indicated that's right Your Honor, identical.
Potter Stewart: Well is that statutory presumption?
William J. Brennan, Jr.: Yes.
J. William Doolittle, Jr.: Well as I pointed out Your Honor that is not involved in this case.
Potter Stewart: It was relied on very heavily administratively.
J. William Doolittle, Jr.: That's right Your Honor, but the trial in this District Court was the trial de novo and the District Court did not rely on it.
Potter Stewart: It didn't even mention it?
J. William Doolittle, Jr.: Pardon?
Potter Stewart: District Court didn't even mention it.
J. William Doolittle, Jr.: That's right. We believe that the statute is sustainable as counsel in Mendoza-Martinez have stated under three interrelated heads of government power; the war power, the foreign relations power and the inherent power of any national government to regulate its own citizenship. We submit that without doubt a departure from this country to evade military service in wartime raises the most serious problems, and problems that are cognizable under the war power. We believe that the problem of the inequality, the gross inequality of treatment as between those who risk their lives by service and those who sit out the war from security of a foreign shore is an extremely serious problem and one that must be dealt with by a country deeply engaged in war.
William J. Brennan, Jr.: What was the fact here, [Inaudible]
J. William Doolittle, Jr.: This was in 1953, I don't believe all the shooting had stopped there.
William J. Brennan, Jr.: [Inaudible]
J. William Doolittle, Jr.: Well perhaps you're right Your Honor. I don't know. Certainly we're not relying on the precise situation that was involved in this case. I'm of course directing myself to the problem that Congress was trying to meet.
Hugo L. Black: I understood that you're repeating the statement that in view of the powers of the government, do you mean by that powers that are not granted in the Constitution either expressly or impliedly.
J. William Doolittle, Jr.: Yes. Again, Your Honor to repeat the argument of Mr. Terris, we believe that the power, for example the power of foreign affairs is an inherent power of the government. We believe it's not one that's to be implied from anything in the constitutions, it's inherent in any country with solvency and similarly we believe that the power to regulate citizenship --
Hugo L. Black: Do not find any constitution authority directly recognizing the government, Federal Government's power to conduct foreign affairs?
J. William Doolittle, Jr.: Well there is nothing, there are no specific words in the Constitution covering the powers to regulate foreign affairs, that's right and that it is justifiable as an inherent power, a power that a sovereign government has to have in order to operate in the nation -- in a world of sovereign governance and we submit similarly just as all other countries recognize their own power to regulate citizenship in the national government, in the national state, that the Federal Government of United States has that power.
Hugo L. Black: That's disturbing, because I had supposed that if there is anything it was settled in this country at an early date, the laws of the Federal Government had no power except that, which was expressly granted and granted by the necessary implications and the necessary [Inaudible].
J. William Doolittle, Jr.: Well, our reading of the case is notably the Curtiss-Wright case.
Hugo L. Black: Well what about reading of the Constitution?
J. William Doolittle, Jr.: Well, Your Honor the constitution sought to, if you will, divide up or allocate the powers that might be allocated as between the state and the Federal Government, and our point is that the inherent powers of a sovereign government were never there for division between state and national government. They are the powers of a national government and could scarcely be given to states other than sovereign states.
Hugo L. Black: You have to look to something inherent that's not in the Constitution nor defined that the Federal Government has failed to make the treaty.
J. William Doolittle, Jr.: Not to make treaties Your Honor.
Hugo L. Black: Well what are they?
J. William Doolittle, Jr.: Pardon?
Hugo L. Black: What do they represent?
J. William Doolittle, Jr.: Well, that is certainly part of the foreign affairs power Your Honor, but the general foreign affairs power, for example the power to make executive agreements and generally to conduct negotiations with foreign states, that had to be considered as an inherent power of any sovereign state. We submit that the alternatives available to a Congress wishing to deal with the serious problem created by the gross inequality of treatment that I refer to, forced Congress, the exercise of the foreign affairs powers of the government to adopt the alternative of expatriation. The other alternatives as Mr. Terris has pointed out were simply not acceptable, would involve the government in embroilments with other states and that it could not afford particularly in wartime and therefore that it was reasonable for Congress to adopt the procedure of expatriation. As in Perez the termination of the fugitive's citizenship terminates the problem. No more could gross inequality of service as between citizens of the United States sap the morale and effectiveness of the nation's fighting force, because those who would abandon their country no longer had citizenship. Also as in Perez, there are elements of a transfer of allegiance in this act of expatriation; that Congress might quite reasonably regulate under its inherent power over citizenship. Here we have a citizen abandoning his country, relinquishing his allegiance to this country in the time of its greatest need. We have that act and then in addition we have the act of his interposing between himself and his own country, the sovereignty and protection of another country and we suggest that this is a genuine transfer of allegiance such that Congress clearly has the inherent power to regulate. We submit that there is no due process infirmity in Dr. Cort's expatriation. Dr. Cort's citizenship was tried out in a full de novo judicial trial. The government had the burden of proof, the burden of proving that he had committed an expatriating act, and a high burden it is; clear, convincing and unequivocal evidence that does not leave the issue in doubt. This is a standard that is closely akin to the criminal standard and we submit that it fully satisfies all requirements of due process of law. We submit too that this act of expatriation, this provision making departure from the country to evade military service is not a punitive act. We believe that its independent derivation to meet a specific wartime problem bespeaks its independent basis and its independent regulatory purpose. In fact I might say that it was introduced by the Justice Department does not in anyway suggests that it has a punitive basis. The Attorney General is the President's principle law officer and when he introduces legislation in Congress it cannot be said that he is simply speaking for the prosecuting branch of the Federal Government.
Potter Stewart: Mr. Doolittle is there any independent legislative history behind this 349(a)(10) as contracted from 401(j)?
J. William Doolittle, Jr.: Not at all Your Honor. Nothing except as we've indicated to show that it was intended just to be carried over into the new statutes, but there is no independent focus on it of any --
Potter Stewart: One-way reports.
J. William Doolittle, Jr.: No, nothing like that Your Honor. At issue of course in this case is the constitutionality and not the wisdom of an act of Congress. The question is whether Congress had the power to deal with the problem of great moment and if so whether it's selection of the means for doing so was within the range of rational choice. We believe the power and the reasonableness of Congress in acting Section 349(a)(10) are clear, but whatever doubts there maybe are we submit insufficient to overcome the presumption of constitutionality. We submit that the judgment below should be reversed. Thank you.
Earl Warren: Mr. Boudin.
Leonard B. Boudin: Mr. Chief Justice and members of the Supreme Court. There are as we see it four issues in this case. First is the fundamental constitutional issue, that is whether or not Congress can take away citizenship by reason of a person remaining abroad for purposes of avoiding the draft particularly, although not necessarily limited to the factual situation here, where he is an American citizen by birth and where the result would be to leave him stateless. This would be, if the Court were to reverse the Court below on the basic constitutional issue, the first case in the history of this country where an American citizen by birth was deprived of his citizenship through an act of Congress. The second issue still before the Court despite the absence of comment by the District Court, is whether or not the presumption is a valid one. Since I think we shall be able to show the Court that the presumption here was the basis of the decision which expatriated Dr. Cort, namely the decision of the Nationality Board and the Department of State, and since absent the presumption, we think there is an absence of clear and convincing evidence under the Mishawaka doctrine. Our third point is of course that there is no clear and convincing evidence and the fourth is reliance upon the Huber and the Kurtz case, because in those cases, in one directly and in the other by adoption, the principle was laid down that constitutionally one could not be given a punishment such as the loss of citizenship under the 1865 Statute in that case, without a trial, whether it was a trial by a civil court or a military court, but a trial and not by a government administrative agency, an ad hoc group appointed in the Department of State. While I have the highest regard for the individual members of that board, before which I appeared, they still do not represent a Court under our judicial system. And now I want to briefly turn to the facts, because although I had intended to rest principally on the constitutional arguments and to show what has not yet been shown today, although it was so ably shown earlier by Mr. Davis in his first argument, that the 1865 Statute dealt with two problems; desertion and draft evasion and that the disposition of this Court in Trop necessarily required the same decision here. But on a rereading of the record and a recognition of the fact that not only this case, but it is conceivable that the preceding case maybe decided on facts or could be decided on facts less than the constitutional issues. I think I must address myself to the facts insofar as they have not yet been brought out. Now I shall not repeat the counsel for the government so ably and for the most part accurately, except for one or two smaller things that I will try to correct, as stated as the facts in the case. Dr. Cort, as the record shows and this is hardly a defense, is and was from a very early age an eminent physiologist. He went to England not for the purpose of avoiding the draft, but for purposes of research work in the field in which he is extraordinarily competent and internationally known in the field of kidneys and physiology. While he was there, he did have correspondence with Harvard Medical School and here the government is slightly in error as to the dates, because it was before he received his draft or notice, that Harvard suggested to him and Your Honors will read the record here, that there was not much point said Harvard in his coming there since although his department head thought he was necessarily and should be free from the draft, other people, the acting being different. And so before he received the notice of February 9, 1953; the notice sent on that day and the Court will take judicial notice, it takes several days to get to England. On January 31 the future head of Dr. Cort's department, this appears at 138 of the record, wrote him and said he thought it inadvisable for Dr. Cort to take the job and Dr. Cort concurred by letter dated February 10. Then came the various notices and we have said we received those notices, although we have not stipulated as to when they were received, the notice is to report for examination and then finally came the last notice, the significant one upon which the indictment is based, that of August 13, 1953 directing Dr. Cort to report of induction on September 14, 1953. Now faced with this, what did the Board of Nationality Review do? It said that on December 29, 1952 Dr. Cort intended to teach at Harvard, and that there was no evidence that he had changed his mind between December 29, 1952 and February 9, 1953. And therefore said the Board of Nationality Review, we rely upon the presumption that in remaining away in disregard of draft board notices, Dr. Cort remained away for the purpose of avoiding the draft. The Board apparently as I have just looked at the original record, and I will confirm it tomorrow, did not have before it, the correspondence with Harvard, which would have explained that Dr. Cort did not on when he first received the draft board notice intend to go to Harvard because about ten days before that Dr. Cort had been told by Harvard that it didn't want him. This was an administrative board hearing, it moved principally with oral argument from me and a few exhibits, and it is quite understandable, quite aside from the constitutional problems involved, that the Board was a little, shall we say sloppy at it's handling the problem and didn't have all the evidence. It was later on when the matter came to the District Court that the government came out with the few more exhibits, the correspondence with Harvard, which clarified the Harvard picture, but hardly showed that Dr. Cort was remaining abroad for the purposes of avoiding the draft and so when the Court of Appeals and the District Court.
Hugo L. Black: Do we have that issue to decide?
Leonard B. Boudin: I think Your Honor's may have that issue to decide.
Hugo L. Black: Whether he was remaining away to avoid the draft.
Leonard B. Boudin: That is the -- that's the job of the government before it can expatriate Dr. Cort. It must prove under 349(a)(10), the statute is set forth the pages two and three of my brief that Dr. Cort was remaining abroad for the purpose of avoiding the draft. It must make that value judgment, a value judgment made by the Board of Nationality Review and by the District Court.
Hugo L. Black: What did the District Court say about that?
Leonard B. Boudin: District Court said that in its view Dr. Cort had remained abroad for the purpose of avoiding the draft because said the District Court, he had intended to take a job at Harvard, which showed that he was interested in coming to the United States.
Hugo L. Black: But wouldn't that be enough in the absence of any statement by him? It seems to me like you've got very grave and important questions, and I wasn't -- up to this time I didn't suppose we had to consider this at all.
Leonard B. Boudin: Well I must admit Your Honor that I had concentrated on the constitutional issues up to now, but I do think that in view of the fact that Dr. Cort's affidavit, the only sworn document that there is here, is in the record, in which he denies having remained abroad for the purpose of avoiding the draft and that affidavit is not contested.
Hugo L. Black: Would you deny that there's been a trial on that issue?
Leonard B. Boudin: Yes, I definitely deny that there has been a trial on the issue. The only kind of a trial that might have occurred, which would have comported with the elements of due process would be a trial under the indictment of course for the violation of the Selective Service Act, and that trial has not yet occurred, and of course what occurred before the Board of Nationality Review could under no stretch of the imagination be considered a trial of the issue.
Hugo L. Black: Well that raises a constitutional question in itself.
Leonard B. Boudin: I think it does and we come down to that --
Hugo L. Black: And I referred to that in my -- one of my opinions and the opinion I wrote in Trop.
Leonard B. Boudin: Your Honor did, and we relied --
Hugo L. Black: Relevant to a military trial.
Leonard B. Boudin: Except in Trop, Your Honor was dealing with a military trial and we haven't even had a military trial.
Hugo L. Black: That's correct.
Leonard B. Boudin: This is one of the rare cases where I would not mind a military trial, we had no trial. We merely had a Board sitting there on an ad hoc basis as I indicated, saying on the basis of the oral argument of counsel, correspondence between the parties, we think this man remained abroad, and we have come to the conclusion despite his sworn statement to the contrary that he has remained abroad for the purpose of avoiding the draft.
Speaker: Well I think they really say that he has failed to overcome the statutory presumption.
Leonard B. Boudin: They did Your Honor and of course I address myself to the statutory presumption next. We think that the statute presumption is a perfectly irrational one falling before this Court's opinion in Tot and that --
William J. Brennan, Jr.: [Inaudible]
Leonard B. Boudin: Not a single word.
William J. Brennan, Jr.: Now that's the case [Inaudible] trial and no trail [Inaudible] what was the trail in the district court?
Leonard B. Boudin: District Court was a hearing upon affidavits. Dr. Cort submitted elaborated affidavits in which he explained why he had remained abroad, a matter that I have not yet come to, but which I shall have to.
William J. Brennan, Jr.: What of the government?
Leonard B. Boudin: The government's case was, and he had correspondence with Harvard that he intended to have job at Harvard, and how can he say that he didn't want to come back to the United States?
William J. Brennan, Jr.: This is what the evidence was?
Leonard B. Boudin: Preciously.
Hugo L. Black: Would you object to that kind of a trial, is that here?
Leonard B. Boudin: I think that I have an old point Your Honor, I'll indicate more clearly tomorrow, a claim that we were entitled to a full trial and that the statute did not gave the constitutional type of trial to which were entitled.
Hugo L. Black: Even -- and what you're saying as I understand it is, that even the statute is constitutionally valid, they can't hide in the fashion in which they did on affidavits.
Leonard B. Boudin: I would add to that.
Hugo L. Black: Is that it?
Leonard B. Boudin: Yes, but I would go a little farther. It could not be constitutionally valid because the statute provides for no trial.
William J. Brennan, Jr.: Well this whole [Inaudible], this is a Fifth Amendment argument.
Leonard B. Boudin: Yes is it Your Honor.
William J. Brennan, Jr.: [Inaudible]
Leonard B. Boudin: That is correct sir.
William J. Brennan, Jr.: Is that it?
Leonard B. Boudin: That is correct.
Hugo L. Black: Civil Rights and trial by jury might have something to do with it.
Earl Warren: We will recess now.